The court’s inquiry regarding the circumstances concerning the defendant’s discharge from a drug treatment program was sufficient to determine that the defendant violated the plea agreement (see People v Kitchens, 46 AD3d 577 [2007]; People v Covington, 28 AD3d 575 [2006]; People v Garner, 18 AD3d 669 [2005]; see also People v Valencia, 3 NY3d 714 [2004]; cf. Torres v Berbary, 340 F3d 63 [2003]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Fisher, J.R, Florio, Angiolillo and Garni, JJ., concur.